     Case 5:20-cv-02106-JGB-SP Document 1 Filed 10/08/20 Page 1 of 15 Page ID #:1




 1     Michael S. Agruss (SBN: 259567)
       AGRUSS LAW FIRM, LLC
 2     4809 N. Ravenswood Ave., Suite 419
       Chicago, IL 60640
 3     Tel: 312-224-4695
       Fax: 312-253-4451
 4     michael@agrusslawfirm.com
       Attorney for Plaintiff,
 5
       MARK HUNTINGTON

 6

 7

 8

 9
                           UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11                               EASTERN DIVISION
12     MARK HUNTINGTON,                  )
13                                       ) Case No.: 5:20-cv-2106
                   Plaintiff,            )
14
             v.                          ) PLAINTIFF’S COMPLAINT
15                                       )
       SWIFTFUNDS FINANCIAL              )
16
       SERVICES, LLC; SWIFT BPO          )
17     PARTNERS, LLC; MARIE PETREE; )
18
       and FITNESS ALLIANCE, INC., d/b/a )
       EOS Fitness,                      )
19                                       )
20                 Defendants.           )
                                         )
21

22                              PLAINTIFF’S COMPLAINT
23
             Plaintiff, MARK HUNTINGTON (“Plaintiff”), by and through his attorneys,
24

25
       Agruss Law Firm, LLC, alleges the following against Defendants, SWIFTFUNDS

26     FINANCIAL SERVICES, LLC; SWIFT BPO PARTNERS, LLC; MARIE PETREE;
27

28


                                              1
     Case 5:20-cv-02106-JGB-SP Document 1 Filed 10/08/20 Page 2 of 15 Page ID #:2




 1     and FITNESS ALLIANCE, INC., d/b/a EOS Fitness (“Swiftfunds”, “Swift BPO”, “EOS
 2
       Fitness” and “Petree” respectively and “Defendants” collectively):
 3

 4                                       INTRODUCTION
 5        1. Counts I and III of Plaintiff’s Complaint are based on the Fair Debt Collection
 6
             Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).
 7

 8        2. Counts II, IV, and V of the Plaintiff’s Complaint are based on the Rosenthal Fair
 9
             Debt Collection Practices Act, Cal. Civ. Code § 1788 et seq. (“RFDCPA”).
10

11
                                    JURISDICTION AND VENUE

12        3. This court has jurisdiction under the FDCPA, 15 U.S.C. § 1692k, as well as
13
             pursuant to 28 U.S.C. §§ 1331, 1337, and 1367.
14

15        4. This court has supplemental jurisdiction over the state law claims alleged herein
16
             pursuant to 28 U.S.C. § 1367(a) because it is “so related to claims in the action
17

18
             within such original jurisdiction that they form part of the same case or

19           controversy.”
20
          5. Venue and personal jurisdiction in this District are proper because Defendants do
21

22           or transact business within this District and a material portion of the events at
23
             issue occurred in this District.
24
                                                PARTIES
25

26        6. Plaintiff is a natural person residing in the City of Palm Desert, Riverside County,
27
             State of California.
28


                                                   2
     Case 5:20-cv-02106-JGB-SP Document 1 Filed 10/08/20 Page 3 of 15 Page ID #:3




 1        7. Plaintiff is a consumer and debtor as those terms are defined by the FDCPA and
 2
             RFDCPA respectively.
 3

 4        8. Plaintiff allegedly owes a debt as that term is defined by the FDCPA and the
 5           RFDCPA.
 6
          9. Swiftfunds is a debt collector as that term is defined by the FDCPA and the
 7

 8           RFDCPA.
 9
          10.Swift BPO is a debt collector as that term is defined by the FDCPA and the
10

11
             RFDCPA.

12        11.Petree is a debt collector as that term is defined by the FDCPA and RFDCPA.
13
          12.EOS Fitness is a debt collector as that term is defined by the RFDCPA.
14

15        13.Swiftfunds is a California business corporation headquartered in the City of
16
             Rolling Hills Estates, Los Angeles County, State of California.
17

18
          14.Swift BPO is a Nevada limited liability company headquartered in the City of Las

19           Vegas, Clark County, State of Nevada.
20
          15.Petree is a natural person residing in the State of Nevada.
21

22        16.Petree is the owner of Swiftfunds.
23
          17.Petree is the managing member of Swiftfunds.
24
          18.Petree is the chief executive officer of Swiftfunds.
25

26        19.Petree is the owner of Swift BPO.
27
          20.Petree is the managing member of Swift BPO.
28


                                                   3
     Case 5:20-cv-02106-JGB-SP Document 1 Filed 10/08/20 Page 4 of 15 Page ID #:4




 1        21.Petree is the chief executive officer of Swift BPO.
 2
          22.Employees can be held personally liable under the FDCPA.            Robinson v.
 3

 4           Managed Accounts Receivable Corp., 654 F. Supp. 2d 1051 (C.D. Cal. 2009);
 5           see also, Schwarm v. Craighead, 552 F. Supp. 2d 1056 (E.D. Cal 2008).
 6
          23.Most courts that have addressed the issue have held that the corporate structure
 7

 8           does not insulate shareholders, officers, members, or directors from personal
 9
             liability under the FDCPA. See Schwarm v. Craighead, 552 F. Supp. 2d 1056
10

11
             (E.D. Cal. 2008); Kistner v. Law Offices of Michael P. Margelefsky, LLC, 518

12           F.3d 433 (6th Cir. 2008); Teng v. Metro. Retail Recovery, Inc., 851 F. Supp. 61
13
             (E.D.N.Y. 1994); Del Campo v. Kennedy, 491 F. Supp. 2d 891 (N.D. Cal. 2006);
14

15           Brumbelow v. Law Offices of Bennett & Deloney, P.C., 372 F. Supp. 2d 615 (D.
16
             Utah 2005); Albanese v. Portnoff Law Associates, Ltd., 301 F. Supp. 2d 389 (E.D.
17

18
             Pa. 2004); Brink v. First Credit Res., 57 F. Supp. 2d 848 (D. Ar. 1999); Pikes v.

19           Riddle, 38 F. Supp2d 639 (N.D. Il. 1998); Ditty v. CheckRite, 973 F.Supp. 1320
20
             (D. Utah 1997).
21

22        24.Swiftfunds and Swift BPO send out collection letters to debtors that indicate that
23
             they were sent by both Swiftfunds and Swift BPO.
24
          25.Swiftfunds and Swift BPO work together to collect the alleged debts.
25

26        26.Swiftfunds and Swift BPO operate their businesses as one and the same.
27

28


                                                  4
     Case 5:20-cv-02106-JGB-SP Document 1 Filed 10/08/20 Page 5 of 15 Page ID #:5




 1        27.EOS Fitness is an Arizona limited liability company headquartered in the City of
 2
             Phoenix, Maricopa County, State of Arizona.
 3

 4        28.Defendants are business entities and/or individuals engaged in the collection of
 5           debt within the State of California.
 6
          29.Within the last year, Defendants attempted to collect a consumer debt from
 7

 8           Plaintiff.
 9
          30.Defendants’ businesses include, but are not limited to, collecting on unpaid,
10

11
             outstanding account balances.

12        31.When an unpaid, outstanding account is placed with Swiftfunds and/or Swift
13
             BPO it is assigned a file number.
14

15        32.The principal purpose of Swiftfunds’ business is the collection of debts allegedly
16
             owed to third parties.
17

18
          33.The principal purpose of Swift BPO’s business is the collection of debts allegedly

19           owed to third parties.
20
          34.Swiftfunds regularly collects, or attempts to collect, debts allegedly owed to third
21

22           parties.
23
          35.Swift BPO regularly collects, or attempts to collect, debts allegedly owed to third
24
             parties.
25

26        36.During the course of their attempts to collect consumer debts, Defendants send
27
             to alleged debtors bills, statements, and/or other correspondence, via the mail
28


                                                    5
     Case 5:20-cv-02106-JGB-SP Document 1 Filed 10/08/20 Page 6 of 15 Page ID #:6




 1           and/or electronic mail, and initiate contact with alleged debtors via various means
 2
             of telecommunication, such as by telephone and facsimile.
 3

 4        37.Defendants acted themselves and through their agents, employees, officers,
 5           members, directors, heirs, successors, assigns, principals, trustees, sureties,
 6
             subrogees, representatives, and insurers.
 7

 8                                 FACTUAL ALLEGATIONS
 9
          38.Defendants are attempting to collect a consumer debt from Plaintiff, allegedly
10

11
             arising from a gym membership with EOS Fitness.

12        39.The alleged debt at issue arises from transactions for personal, family, and
13
             household purposes.
14

15        40.At all times relevant hereto, Swiftfunds/Swift BPO were engaged by EOS Fitness
16
             to collect the alleged debt from Plaintiff on EOS Fitness’ behalf.
17

18
          41.Swiftfunds/Swift BPO calls Plaintiff’s cellular telephone at 760-828-0275 in an

19           attempt to collect the alleged debt.
20
          42.Swiftfunds/Swift BPO calls Plaintiff from several numbers, including 888-479-
21

22           4384, which is one of Swiftfunds/Swift BPO’s telephone numbers.
23
          43.On or about January 13, 2020, Plaintiff received two (2) calls from
24
             Swiftfunds/Swift BPO.
25

26        44.On or about January 13, 2020, Plaintiff returned a call to Swiftfunds/Swift BPO
27
             and spoke with one of Swiftfunds/Swift BPO’s collectors.
28


                                                    6
     Case 5:20-cv-02106-JGB-SP Document 1 Filed 10/08/20 Page 7 of 15 Page ID #:7




 1        45.During the above-referenced call:
 2
                  a. Plaintiff disputed owing the alleged debt;
 3

 4                b. Swiftfunds/Swift BPO’s collector told Plaintiff that Swiftfunds/Swift
 5                   BPO has already sued Plaintiff to collect on the alleged debt;
 6
                  c. Swiftfunds/Swift BPO’s inquired as to how Plaintiff was going to pay
 7

 8                   the alleged debt; and
 9
                  d. Plaintiff told Swiftfunds/Swift BPO’s collector to stop calling Plaintiff
10

11
                     and hung up the phone.

12        46.Shortly thereafter, but on the same day, Plaintiff called Swiftfunds/Swift BPO
13
             again and requested to speak to a manager.
14

15        47.During the above-referenced call:
16
                  a. Plaintiff disputed owing the alleged debt;
17

18
                  b. Swiftfunds/Swift BPO’s manager told Plaintiff that Swiftfunds/Swift

19                   does not allow for the dispute of debts;
20
                  c. Swiftfunds/Swift BPO’s manager told Plaintiff that Plaintiff was a fool;
21

22                d. Swiftfunds/Swift BPO’s manager threatened that Swiftfunds/Swift
23
                     would sue Plaintiff if Plaintiff did not pay the alleged debt; and
24
                  e. Swiftfunds/Swift BPO’s manager threatened that Swiftfunds/Swift
25

26                   would sue report the alleged debt on Plaintiff’s credit report if Plaintiff
27
                     did not pay the alleged debt.
28


                                                     7
     Case 5:20-cv-02106-JGB-SP Document 1 Filed 10/08/20 Page 8 of 15 Page ID #:8




 1        48.To date, Swiftfunds/Swift BPO has not sued Plaintiff.
 2
          49.Swiftfunds/Swift BPO has never intended to sue Plaintiff.
 3

 4        50.To date, EOS Fitness has not sued Plaintiff.
 5        51.EOS Fitness has never intended to sue Plaintiff.
 6
          52.Swiftfunds/Swift BPO’s above-referenced actions were calculated to coerce
 7

 8           Plaintiff into payment of the alleged debt.
 9
          53.The natural consequences of Swiftfunds/Swift BPO’s statements and actions was
10

11
             to produce an unpleasant and/or hostile situation between Swiftfunds/Swift BPO

12           and Plaintiff.
13
          54.The natural consequences of Swiftfunds/Swift BPO’s actions was to cause
14

15           Plaintiff mental distress.
16
          55.The natural consequences of Swiftfunds/Swift BPO’s actions was to unjustly
17

18
             condemn and vilify Plaintiff for his non-payment of the alleged debt.

19                             COUNT I
       SWIFTFUNDS FINANCIAL SERVICES, LLC/SWIFT BPO PARTNERS, LLC
20         VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT
21
          56.Swiftfunds/Swift BPO violated the FDCPA based on the following:
22

23
                  a. Swiftfunds/Swift BPO violated § 1692d of the FDCPA by engaging in

24                   conduct that the natural consequence of which was to harass, oppress,
25
                     and abuse in connection with the collection of an alleged debt when
26

27                   Swiftfunds/Swift BPO employed the above-referenced unlawful debt
28
                     collection tactics in an attempt to coerce Plaintiff into payment of the
                                                  8
     Case 5:20-cv-02106-JGB-SP Document 1 Filed 10/08/20 Page 9 of 15 Page ID #:9




 1                  alleged debt;
 2
                 b. Swiftfunds/Swift BPO violated § 1692d(2) of the FDCPA by the use of
 3

 4                  language the natural consequence of which is to abuse the hearer when
 5                  Swiftfunds/Swift BPO’s manager called Plaintiff a fool;
 6
                 c. Swiftfunds/Swift BPO violated § 1692e of the FDCPA by their use of
 7

 8                  any false, deceptive, or misleading representation or means in connection
 9
                    with the collection of any debt when Swiftfunds/Swift BPO engaged in,
10

11
                    at least, the following discrete violations of § 1692e;

12               d. Swiftfunds/Swift BPO violated § 1692e(2)(A) of the FDCPA by their
13
                    false representation of the character, amount, or legal status of any debt
14

15                  when Swiftfunds/Swift BPO’s collectors made empty threats of legal
16
                    action against Plaintiff;
17

18
                 e. Swiftfunds/Swift BPO further violated § 1692e(2)(A) of the FDCPA by

19                  their collector’s false representation that Swiftfunds/Swift that had
20
                    already sued Plaintiff;
21

22               f. Swiftfunds/Swift BPO violated § 1692e(4) of the FDCPA by their
23
                    representation or implication that nonpayment of any debt will result in
24
                    seizure, garnishment, attachment, or sale of any property or wages of any
25

26                  person unless such action is lawful and the debt collector or creditor
27
                    intends to take such action when Swiftfunds/Swift BPO’s collectors
28


                                                 9
 Case 5:20-cv-02106-JGB-SP Document 1 Filed 10/08/20 Page 10 of 15 Page ID #:10




 1               made unlawful and empty threats to Plaintiff;
 2
              g. Swiftfunds/Swift BPO violated § 1692e(5) of the FDCPA by their threat
 3

 4               to take any action that cannot legally be taken or that is not intended to
 5               be taken when Swiftfunds/Swift BPO’s collectors made empty threats of
 6
                 legal action against Plaintiff;
 7

 8            h. Swiftfunds/Swift BPO violated § 1692e(8) of the FDCPA by
 9
                 communicating or threatening to communicate to any person credit
10

11
                 information which is known or which should be known to be false when

12               Swiftfunds/Swift BPO threatened to report the alleged debt to the credit
13
                 bureaus;
14

15            i. Swiftfunds/Swift BPO violated § 1692e(10) of the FDCPA by their use
16
                 of any false, deceptive, or misleading representation or means in
17

18
                 connection with the collection of any debt when Swiftfunds/Swift BPO

19               engaged in, at least, all of the other discrete violations of § 1692e alleged
20
                 herein;
21

22            j. Swiftfunds/Swift BPO violated § 1692f of the FDCPA by their use of
23
                 unfair or unconscionable means to collect or attempt to collect any debt
24
                 when Swiftfunds/Swift BPO engaged in all of the misconduct alleged
25

26               herein;
27
              k. Swiftfunds/Swift BPO violated § 1692g(a)(3) of the FDCPA by ignoring
28


                                               10
 Case 5:20-cv-02106-JGB-SP Document 1 Filed 10/08/20 Page 11 of 15 Page ID #:11




 1                Plaintiff’s oral dispute of the validity of the alleged debt and continuing
 2
                  to assume the validity of the alleged debt when Swiftfunds/Swift BPO
 3

 4                employed coercive and harassing tactics in its attempts to collect the
 5                alleged debt despite Plaintiff’s dispute of the alleged debt; and
 6
               l. Swiftfunds/Swift BPO violated § 1692g(b) of the FDCPA by engaging
 7

 8                in collection activities and communication that overshadowed or was
 9
                  inconsistent with the disclosure of the consumer’s right to dispute the
10

11
                  debt when Swiftfunds/Swift BPO ignored Plaintiff’s oral dispute of the

12                alleged debt and employed coercive and harassing tactics in its attempts
13
                  to collect the alleged debt despite Plaintiff’s dispute of the alleged debt.
14

15        WHEREFORE, Plaintiff, MARK HUNTINGTON, respectfully requests
16
     judgment be entered, both jointly and severally, against Defendants, SWIFTFUNDS
17

18
     FINANCIAL SERVICES, LLC and SWIFT BPO PARTNERS, LLC for the following:

19     57.Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices
20
          Act, 15 U.S.C. § 1692k;
21

22     58.Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection
23
          Practices Act, 15 U.S.C. § 1692k; and
24
       59.Any other relief that this Honorable Court deems appropriate.
25

26

27

28


                                               11
 Case 5:20-cv-02106-JGB-SP Document 1 Filed 10/08/20 Page 12 of 15 Page ID #:12




 1                           COUNT II
     SWIFTFUNDS FINANCIAL SERVICES, LLC/SWIFT BPO PARTNERS, LLC
 2    VIOLATED THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES
                               ACT
 3

 4
       60.Plaintiff repeats and re-alleges paragraphs 1-56 of Plaintiff’s Complaint as the

 5        allegations in Count II of Plaintiff’s Complaint.
 6
       61.Swiftfunds/Swift BPO violated the RFDCPA based on the following:
 7

 8           a. Swiftfunds/Swift BPO violated § 1788.13(j) of the RFDCPA by its false
 9
                representation that a legal proceeding has been, is about to be, or will be
10

11
                instituted unless payment of a consumer debt is made when

12              Swiftfunds/Swift BPO’s collectors made empty threats of legal action
13
                against Plaintiff; and
14

15           b. Swiftfunds/Swift BPO violated the § 1788.17 of the RFDCPA by failing
16
                to comply with the statutory regulations contained within the FDCPA, 15
17
                U.S.C. § 1692 et seq. as detailed supra in Count I.
18

19        WHEREFORE, Plaintiff, MARK HUNTINGTON, respectfully requests
20
     judgment be entered, both jointly and severally, against Defendants, SWIFTFUNDS
21

22   FINANCIAL SERVICES, LLC and SWIFT BPO PARTNERS, LLC, for the following:
23
       62.Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt Collection
24
          Practices Act, Cal. Civ. Code § 1788.30(b);
25

26     63.Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt
27
          Collection Practices Act, Cal. Civ Code § 1788.30(c); and
28


                                               12
 Case 5:20-cv-02106-JGB-SP Document 1 Filed 10/08/20 Page 13 of 15 Page ID #:13




 1      64.Any other relief that this Honorable Court deems appropriate.
 2
                            COUNT III
 3   MARIE PETREE VIOLATED THE FAIR DEBT COLLECTION PRACTICES
                               ACT
 4
        65.Plaintiff repeats and re-alleges paragraphs 1-56 of Plaintiff’s Complaint as the
 5

 6         allegations in Count III of Plaintiff’s Complaint.
 7
        66.At all relevant times, acting alone or in concert with others, Petree has formulated,
 8

 9         directed, controlled, had the authority to control, or participated in the acts and
10         practices of Swiftfunds/Swift BPO, and their employees, including the acts and
11
           practices set forth in this Complaint.
12

13         WHEREFORE, Plaintiff, MARK HUNTINGTON, respectfully requests
14
     judgment be entered, both jointly and severally, against Defendant, MARIE PETREE,
15

16
     for the following:

17      67.Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices
18
           Act, 15 U.S.C. § 1692k;
19

20      68.Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection
21
           Practices Act, 15 U.S.C. § 1692k; and
22

23
        69.Any other relief that this Honorable Court deems appropriate.

24      70.Honorable Court deems appropriate.
25
                                COUNT IV
26            MARIE PETREE VIOLATED THE ROSENTHAL FAIR DEBT
                        COLLECTION PRACTICES ACT
27
        71.Plaintiff repeats and re-alleges paragraphs 60-64 of Plaintiff’s Complaint as the
28


                                                 13
 Case 5:20-cv-02106-JGB-SP Document 1 Filed 10/08/20 Page 14 of 15 Page ID #:14




 1         allegations in Count IV of Plaintiff’s Complaint.
 2
        72.At all relevant times, acting alone or in concert with others, Petree has formulated,
 3

 4         directed, controlled, had the authority to control, or participated in the acts and
 5         practices of Swiftfunds/Swift BPO, and their employees, including the acts and
 6
           practices set forth in this Complaint.
 7

 8         WHEREFORE, Plaintiff, MARK HUNTINGTON, respectfully requests
 9
     judgment be entered, both jointly and severally, against Defendant, MARIE PETREE,
10

11
     for the following:

12      73.Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt Collection
13
           Practices Act, Cal. Civ. Code § 1788.30(b);
14

15      74.Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt
16
           Collection Practices Act, Cal. Civ Code § 1788.30(c); and
17

18
        75.Any other relief that this Honorable Court deems appropriate.

19                                COUNT V
             FITNESS ALLIANCE, INC., d/b/a EOS Fitness VIOLATED THE
20            ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
21
        76.Plaintiff repeats and re-alleges paragraphs 60-64 of Plaintiff’s Complaint as the
22

23
           allegations in Count V of Plaintiff’s Complaint.

24      77.As alleged above, EOS Fitness is a debt collector as defined by the RFDCPA.
25
        78.EOS Fitness engaged the services of fellow debt collector Swiftfunds/Swift BPO
26

27         to collect the alleged debt from Plaintiff.
28
        79.EOS Fitness has the burden to monitor the activities of Swiftfunds/Swift BPO.
                                                 14
 Case 5:20-cv-02106-JGB-SP Document 1 Filed 10/08/20 Page 15 of 15 Page ID #:15




 1     80.Swiftfunds/Swift BPO violated the RFDCPA.
 2
       81.EOS Fitness is vicariously liable for the unlawful collection activities carried out
 3

 4        by Swiftfunds/Swift BPO on its behalf.
 5        WHEREFORE, Plaintiff, MARK HUNTINGTON, respectfully requests
 6
     judgment be entered, both jointly and severally, against Defendant, FITNESS
 7

 8   ALLIANCE, INC., d/b/a EOS Fitness, for the following:
 9
       82.Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt Collection
10

11
          Practices Act, Cal. Civ. Code § 1788.30(b);

12     83.Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt
13
          Collection Practices Act, Cal. Civ Code § 1788.30(c); and
14

15     84.Any other relief that this Honorable Court deems appropriate.
16
                                           Respectfully submitted,
17
       DATED: October 08, 2020             AGRUSS LAW FIRM, LLC
18

19
                                       By /s/ Michael S. Agruss               .
20                                         Michael S. Agruss
21                                         Attorney for Plaintiff,
                                           MARK HUNTINGTON
22

23

24

25

26

27

28


                                                15
